Burch, J.
(dissenting in part): I agree with paragraph 1 of the syllabus as written. The “family library” mentioned in the statute may be composed of such books as the family, or head of the family, may select, and there is no statutory limitation on value of the “family library.”
My view is that in this instance we are not dealing with a family library. We are dealing with an accumulation of books acquired by a book collector, after the fashion of book collectors, at a cost of *623$100,000. Whether the library was that of a collector or was assembled as a family library was a question of fact. The trial court determined the fact adversely to plaintiff on evidence which I regard as fully warranting the trial court’s conclusion.